Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 9/16/2022. Claims 1-3, 5-10, 12-17, and 19-20 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments
2.	Applicant’s amendments to claims 1-2, 5, 8, 12, and 15 are acknowledged.  Applicant’s cancellation of claims 4, 11, and 18 are acknowledged. 
Subject Matter Overcoming Prior Art of Record 
3.	As detailed in the office action below, the Examiner has withdrawn the prior art rejection in view of Applicant’s amendments filed 9/16/22 however the claims have still been rejected under other grounds as detailed in the Office Action below. 
Response to Arguments 
4.	Based on Applicant’s amendments and response (see remarks page 8) the previous 112 second/b rejections have been withdrawn. 
5.	On remarks pages 8-9, Applicant argues the 101 rejection.  While the Examiner understands Applicant’s arguments the Examiner respectfully disagrees.  Specifically, the 101 rejection below has been updated to reflect Applicant’s amendments filed 9/16/22, rendering the arguments moot as these have been addressed in the updated 101 rejection below as to why the claims are not a practical application of the claimed abstract idea.  
	Specifically, the limitation of completing a dispute resolution process, in that it rewards by compensating a user for performing a transaction with a suspicious merchant (e.g. giving the user their money back), is encompassed by the abstract idea of incentivizing a user to perform a transaction even if it is with a suspicious merchant or retailer.  
	The fact that these abstract idea limitations are performed by a computer or user device for example merely recites limitations not indicative of a practical application or significantly more as detailed in the 101 updated rejection below in view of Applicant’s amendments.                                                                         
6.	Applicant’s arguments with respect to the cited prior art in view of Applicant’s amendments on pages 9-10 are acknowledged.  Specifically, the previous cited primary reference prior art teaches determining whether or not a user was actually performing a transaction and providing a fraud alert with additional options based on that trigger of the fraud alert for the system to determine whether or not the user is actually performing the transaction (see Carlson et al. (United States Patent Application Publication Number: US 2012/0259784) at abstract, title, Figures 1A and 1B, and paragraph 0015).  Applicant’s amendments as filed 9/16/22 now recite in the independent claim the user is actually performing the transaction (see amendment of “wherein the activity data has been generated based on an action of the user”) with for example a merchant that triggers a fraud alert based on a reputation score (like a suspicious merchant or retailer) and incentivizing the user to perform the transaction with the suspicious merchant by providing an amount equal to the transaction to the user’s account (see amendment of “wherein the dispute resolution workflow resolves the dispute by transmitting, to an account of the user, an amount equal to the transaction”).  This idea is also reflected in Applicant’s cited specification at paragraphs 73-79 and Figure 4 (see Remarks page 8) and additionally paragraphs 062-065 and Figure 7. These are two very different concepts, where the difference is now reflected based on Applicant’s amendments in the claims, therefore the previous grounds of rejection is withdrawn. 
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) incentivizing a user to perform a transaction even if it is with a suspicious merchant or retailer.  The idea of incentivizing a user to perform a transaction even if it is with a suspicious merchant or retailer is a mental process as well as subject matter where the commercial or legal interaction is business relations which is a certain method of organizing human activities.  Since the claims recite mental processes as well as certain method of organizing human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words "apply it" ( or an equivalent) with the judicial exception or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Specifically as
recited in the claims: (a) software running on a computer to perform the functions (see
claims 1-3, 5-7, 15-17, and 19-20) and (b) a computer implemented method and at a server or using the server ( see claims 8-10 and 12-14)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the abstract idea (see claims 1-3, 5-10, 12-17, and 19-20)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims: generally linking the use of the judicial exception to the fraud detection that generates alerts technological environment or field of use (See claims 1 -3, 5- 10, 12-17, and 19-20)
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claims merely recite
limitations that are not indicative of inventive concept ( significantly more) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality, to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-3, 5-10, 12-17, and 19-20) (see July
2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather
data (see claims 1-3, 5-10, 12-17, and 19-20) (see MPEP 2106.05(d) Well-Understood,
Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) transmitting an alert (see claims 1,8, and 15)
	- Alexander. Ill et al. (United States Patent Application Publication Number:
US 2002/0080938) paragraph 0040 "Alerts may take the form of an email, alpha page,
numeric page, live person notification, and combinations thereof. Although a server is
exemplified, a suitable CCP 600 for use with the present invention includes any suitable
microprocessor-based device utilizing a suitable operating system, and other industry
recognized devices capable of processing data and transmitting alerts known to those
skilled in the art. CCP 600 is coupled to a display 800 upon which the current status of
the data, in this example a web page, is displayed and accessible by the Internet 700"
	- Brower et al. (United States Patent Application Publication Number: US
2004/0120591) paragraph 0036 "In step 36, in addition to the actions described for the
same labeled step in FIG. 2, capture computer 16 may also transmit an alert to user
computer 24 using communications network 22, at which time user computer 24 notifies
the end user by sound, visual display, or any attention attracting means as is commonly
found in the art."
	-Wallace (United States Patent Application Publication Number: US
2006/0064316) paragraph 0039 "The system includes notification means that
generates and forwards flagged messages preferably over network communications
such as electronic mail (e-mail) for immediate action or notification. Other methods for
notification that are known in the art include transmitting an alert over telephone,
facsimile, or printing a report that is delivered via U.S. mail. For each notification transmitted, the actions database accesses the documents database that generates a
record of such transmission that can include the message transmitted, the date of
transmission, as well as the method of transmission. The record is stored and provides
a history of correspondence transmitted to each end-user."
	-USPTO July 2015 Update Appendix I: Examples page 4:" It is noted that, as
discussed above, some of the limitations when viewed individually do not amount to
significantly more than the abstract idea (such as storing subscriber preferences of
transmitting an alert)"
	(c) GPS providing location information (see claims 5, 12, and 19)
	- Horvitz (United States Patent Application Publication Number: US
2002/0087649) paragraph 0349 "The GPS device 620 can also be employed to
ascertain the user's current location, as known in the art."
	- Seshadri et al. (United States Patent Application Publication Number: US
2004/0002988) paragraph 0663 "The GPS device 3616 can also be employed to
ascertain the user's current location, as known in the art."
	- Bangalore et al. (United States Patent Application Publication Number: US
2004/0122674) paragraph 0029 "As would be known in the art, such technologies as
GPS or other user location identification means may be integrated into this invention for
further identifying a current location of the user."
	(d) add items to shopping cart (see claim 5, 12, and 19)
	- Colasurdo et al. (Untied States Patent Application Publication Number: US
2002/0161839) paragraph 0009 "This application, herein termed the "front-end" or
"shopping" application, is what allows a client to navigate through a retail Web site to
identify goods for purchase and add them to a virtual shopping cart, as is well known in
the art."
	-Trajkovic et al. (United States Patent Application Publication Number: US
2003/0050864) paragraph 0038" Methods for purchasing goods on-line, particularly by
filling a virtual "shopping cart" are well known in the art and may or may not involve
using a credit card for the purchase."
	- Metzger(United States Patent Application Publication Number: US
2004/0186760) paragraph 0041 "As shown, the attendant is presented with a list of
selectable beers that may be added to an electronic-type "shopping cart" known in the
art by selecting the "add" button associated with each item"
	(e) swipe credit card data (see claim 5, 12, and 19)
	- Wesley(United States Patent Application Publication Number: US
2008/0011837) paragraph 0024" In this context, payment device information may
include minimal information required to identify the payment device, such as a credit
card number and expiration date, or could include "swipe data" which is known to those
skilled in the art."
	- Coughlin (United States Patent Application Publication Number: US
2005/0102163) paragraph 0040 "to receive actual payment, the retrieval system 18 is
preferably operable to receive a credit or debit card number by either swiping a credit or
debit card through the electronic card reader 38 or inputting the number via the input 34,
as is well known in the art."
	- Baron et al. (United States Patent Application Publication Number: US
2014/0052634) paragraph 0077" However, it is understood by those familiar with the art
that other processes may be used to associate a payment card with a user, including
but not limited to: text entry of a payment card Primary Account Number, swiping the
payment card with a credit card reader, or Near Field Communication of a unique
identifier by the payment card."
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly
more (inventive concept) step as detailed above.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	- Carlson (United States Patent Application Publication Number: US 2012/0259784) determining whether or not a user was actually performing a transaction and providing a fraud alert with additional options based on that trigger of the fraud alert for the system to determine whether or not the user is actually performing the transaction (see abstract, title, Figures 1A and 1B, and paragraph 0015).  
	-Scott (United States Patent Application Publication Number: US 2007/0078699) teaches merchant reputations that are determined from reviews from reviewers (see paragraphs 0001-0002, 0012, and 0015)
	- Kingston et al. (United States Patent Application Publication Number: US 2013/0041821) teaches messaging a user about a potential fraud and authorizing a transaction after receiving a prompt from the user of their consent where Kingston sends multiple message to confirm consent regarding a particular fraud transaction (see abstract and paragraphs 0064-0065)
	- Yeri et al. (United States Patent Application Publication Number: US 2013/0325604) teaches providing offers in response to financial transaction triggers associated with businesses (see abstract and Figure 5a) 
	- Zoldi et al. (United States Patent Application Publication Number: US
2010/0228580) teaches determining whether an activity is fraudulent based on a
frequency variable (see abstract and Figure 3)
	- Nightingale et al. (United States Patent Application Publication
Number: US 2010/0241535) teaches an alert recipient receives an account alert after
an account activity satisfies criteria of an alert rule (see abstract)
	- Corner (United States Patent Application Publication Number: US
2012/0295580) teaches systems and methods for facilitate fraud detection in payments made via mobile communications (See abstract)
	- Gallo et al. (United States Patent Application Publication Number: US
2013/0282562) teaches systems and methods for preventing fraudulent purchases (see
abstract)
	- Ganti (United States Patent Number: US 8,719,166) teaches system for
detecting fraud in a merchant transaction (see abstract)
	- Dean et al. (United States Patent Number: US 8,856,894) teaches
system that automatically monitors and authenticates an individual's online transactions
or activities to prevent fraud (see abstract)
	- Burger et al. (United States Patent Number: US 9,106,691) teaches a
system for monitoring an account of a user with an online service provider and sending
a user a communication based on the determined risk level or user preference (see
abstract)
	- Kumar et al. (United States Patent Application Publication Number: US
2014/0310160) teaches providing and responding to an alert for a credit card transaction
(see title and abstract)
	- Korgav et al. (United States Patent Application Publication Number: US
2009/0287604) teaches desktop alert of a fraudulent financial transaction (see abstract and
Figure 23)
	- Kolkowitz et al. (United States Patent Application Publication Number:
US 2011 /0251951) teaches determining a potential fraud and generating an alert for a
transaction based on previous data (see abstract)
	 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682